As Filed with the U.S. Securities and Exchange Commission on November 26, 2008 1933 Act File No. 333-132114 1940 Act File No. 811-21861 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 3 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 4 T (Check appropriate box or boxes.) AMERICAN CENTURY GROWTH FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 4,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: December 1, 2008 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) T on December 1, 2008 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (date) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. December 1, 2008 American Century Investments Prospectus Legacy Focused Large Cap Fund Legacy Large Cap Fund Legacy Multi Cap Fund The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.
